Per Curiam.

Respondent was admitted to the Bar by this court on October 6, 1938 and has practiced law in this State since admission.
Charges of unprofessional conduct were made against him, upon which hearings have been conducted. The principal charge concerned a certificate of probate and also involved alleged deception in his statements to an executor and certain legatees of a will, concerning the status of that proceeding.
Following the service of the petition on him, respondent tendered his resignation as a member of the New York State Bar. His resignation during the pendency of this proceeding is tantamount to an admission of the charges. (See Matter of Pasquarelle, 32 A D 2d 226; Matter of Wells, 15 A D 2d 430.) We take note of the fact that there was no charge of mishandling of funds or any loss to the estate and legatees.
The resignation should be accepted and his name stricken from the roll of attorneys.
Goldman, P. J., Del Vecchio, Marsh, Wither and Gabrielli, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.